DETAILED ACTION

Receipt is acknowledged of the amendment filed on August 19, 2021, which has been fully considered in this action.  Claim 1 has been amended and claim 3 canceled.  Claims 1, 2 and 4-20 remain in the application and an action as to the merits follows.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0098237 A1 (Itadani et al) in view of van den Berg et al ‘898.
Regarding claim 1, Itadani et al ‘237 teaches an adhesive splitter system ("When a resin is fed and extruded through a single extruder to obtain a relatively wide, sheet-shaped or board-shaped foam of extruded strands" para (0009); "feeds a molten foamable thermoplastic resin through a multiple bifurcated manifold 2 formed in a die block 10 and terminating in plural coat-hanger-shaped flow paths 1 at downward ends thereof' para [0029]) comprising: a multi-nozzle adapter including a fluid inlet (adapter die block 10 having inlet at top most arrow), a plurality of fluid outlets (lower most flow paths generally at 1 to apertures 3, Fig 1-2), and a fluid dispersion assembly in fluid communication with the fluid inlet and the plurality of fluid outlets (interconnecting channels for path of resin between inlets and plurality of outlets, Fig 1), the fluid dispersion assembly including, a set of channels (flow paths between inlet and plurality of outlets, Fig 1), each channel including a channel inlet and a plurality of channel outlets (each channel inlet branches to 2 or more outlets, Fig 1), wherein each channel is configured to receive a portion of adhesive from the fluid inlet through the channel inlet and discharge some of that portion of adhesive through one or more of the channel outlets (arrows showing flow path receiving resin from inlet through the channel and into the one or more outlets, Fig 1), and a set of nozzle clusters (grouping of outlets that share the same inlet, groups of adjacent apertures 3 leading from same inlet. Fig 1-2), wherein each cluster is in fluid communication with one of the channel outlets and is configured to receive some of the portion of adhesive discharged from one or more of the channel outlets, and discharge some portion of that received adhesive through one of the fluid outlets (nozzle clusters in fluid communication with channel outlets and fluid outlets of die block 10, Fig 1-2), wherein the fluid inlet is in fluid communication with at least one of the fluid outlets (fluid inlet in communication through channels to fluid outlet as shown by path of arrows, Fig 1);  Itadani et al ‘237 further teaches the adhesive being a resin ("When a resin is fed and extruded through a single extruder to obtain a relatively wide, sheet-shaped or board-shaped foam of extruded strands" para [0009]; "feeds a molten foamable thermoplastic resin through a multiple bifurcated manifold 2 formed in a die block 10 and terminating in plural coat-hanger-shaped flow paths 1 at downward ends thereof para [0029]), except for wherein the adhesive is a bicomponent resin comprising a resin and a hardener. However, Berg ‘898 teaches an extruder, see Figure 1, wherein a resin and a catalyst are mixed before extruding ("Two low viscous polymer masses are fed through channels 1 and 2 into the static mixers (4) which have been mounted in a nozzle 3. The polymeric masses can be for example the blend of a thermoplastic polymer and an uncured epoxy resin on the one hand and a blend of a carrier resin and a curing agent or catalyst. Upon mixing in the static mixers 4 a substantially uncured but essentially curable composition is obtained which leaves the orifice of nozzle 3 for optional further shaping and curing." col 3 In 35-45).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have extruded a mix of a thermoplastic polymer, resin and a hardener or catalyst as taught by Berg ‘898 into the entrance inlet of the die block of Itadani et al ‘237 to provide the means for a curable substance to be dispersed in a wide elongated matter before setting.  Regarding a bicomponent resin, the claim recites an adhesive splitter “comprising” and a bicomponent resin “comprising”, note that it has been held that the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps, such as the additional thermoplastic polymer in the adhesive. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).  See MPEP 2111.03.I.  Therefore, using the mix of thermoplastic polymer, resin and a hardener or catalyst would work equally as well in the Itadani et al ‘237, since both Itadani et al ‘237 and Berg ‘898 are in the same field of endeavor of dispensing thermoplastic resins.
Regarding claim 2, Itadani et al ‘237 teaches the adhesive splitter system of claim 1, wherein the multi-nozzle adapter is removable and replaceable (die unit 100 attachable to extruder and thus can be detached from extruder, Fig 1; "The foam according to the present invention can be produced by using an extruder and the die unit of FIG. 1 attached to a free end of the extruder” para [0050]; further, the fact that the extruder per se is not illustrated supports the inference of detachability, e.g., for interchangeability of differently configured adapters, maintenance and cleaning, and/or replacement).
As to claims 12, 13 and 16, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the multi-nozzle adaptor made of polymer comprising polyethylene terephthalate (PET) or 3D printed in Itadani et al ‘237, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  See MPEP 2144.07.  The use of polymers and 3D printing provide ease in manufacturing.
As to claim 14 see Figures 1 and 2 of Itadani et al ‘237.
As to claim 15, see Figures 1 and 2 Itadani et al ‘237.
Regarding claim 17, Itadani et al ‘237 teaches a method for evenly applying adhesive to a substrate ("When a resin is fed and extruded through a single extruder to obtain a relatively wide, sheet-shaped or board-shaped foam of extruded strands" para [0009]; "feeds a molten foamable thermoplastic resin through a multiple bifurcated manifold 2 formed in a die block 10 and terminating in plural coat-hanger-shaped flow paths 1 at downward ends thereof' para [0029]; "The delivery apertures 3 arranged in the die plate 4" para [0034]; Fig 1-2), the method comprising: providing a multi-nozzle adapter connected to a fluid conveyor (nozzle adapter die block 10 attached to extruder, Fig 1; "When a resin is fed and extruded through a single extruder to obtain a relatively wide, sheet-shaped or board-shaped foam of extruded strands” para [0009]; "feeds a molten foamable thermoplastic resin through a multiple bifurcated manifold 2 formed in a die block 10 and terminating in plural coat-hanger-shaped flow paths 1 at downward ends thereof' para [0029]), the multi-nozzle adapter including a fluid inlet (adapter die block 10 having inlet at top most arrow), a plurality of fluid outlets (lower most flow paths generally at 1 to apertures 3, Fig 1-2), and a fluid dispersion assembly in fluid communication with the fluid inlet and the plurality of fluid outlets (interconnecting channels for path of resin between inlets and plurality of outlets, Fig 1), wherein the fluid dispersion assembly includes a set of channels (flow paths between inlet and plurality of outlets, Fig 1), each channel including a single channel inlet and a plurality of channel outlets (each channel inlet branches to 2 or more outlets. Fig 1), and a set of nozzle clusters (groupings of outlets that share the same inlet, groups of adjacent apertures 3 leading from same inlet, Fig 1-2), wherein each cluster is in fluid communication with one of the channel outlets (nozzle clusters in fluid communication with channel outlets of die block 10, Fig 1-2); and feeding the adhesive into the multi-nozzle adapter through the fluid inlet ("feeds a molten foamable thermoplastic resin through a multiple bifurcated manifold 2 formed in a die block 10" para [0029]; see top most arrow Fig 1), such that at a first stage of dispersion at least one channel receives a portion of the fed adhesive through its channel inlet and discharges some of that portion of adhesive through a channel outlet (into one of branches of manifold 2 into a split channel following, Fig 1; see flow of arrows, Fig 1), and at a second stage of dispersion at least one nozzle cluster receives some portion of the adhesive from the channel outlet it is in fluid communication with and discharges some of that portion of adhesive through at least one of the fluid outlets (after flow from first stage, flow travels further down path into nozzle clusters at 1 and out through apertures 3, Fig 1-2). While Itadani et al ‘237 is silent as to the method comprising loading a resin and a hardener into separate chambers of an adhesive dispenser; facilitating a flow of the resin and a separate flow of the hardener from the adhesive dispenser into a fluid conveyor; mixing the resin and the hardener inside the fluid conveyor to create an adhesive; Berg ‘898 teaches a similar extruder comprising loading a resin and a hardener/catalyst into two separate chambers (chambers 1 and 2, Fig 1; "Two low viscous polymer masses are fed through channels 1 and 2 into the static mixers (4) which have been mounted in a nozzle 3. The polymeric masses can be for example the blend of a thermoplastic polymer and an uncured epoxy resin on the one hand and a blend of a carrier resin and a curing agent or catalyst. Upon mixing in the static mixers 4 a substantially uncured but essentially curable composition is obtained which leaves the orifice of nozzle 3 for optional further shaping and curing." col 3 In 35-45); mixing the resin and hardener (static mixers 4, Fig 1-2) and facilitating the flow to the tip of the extruder (see Fig 2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have extruded a mix of a thermoplastic polymer, resin and a hardener or catalyst as taught by Berg ‘898 into the entrance inlet of the die block of Itadani et al ‘237 to provide the means for a curable substance to be dispersed in a wide elongated matter before setting.  Regarding a bicomponent resin, the claim recites an adhesive splitter “comprising” and a bicomponent resin “comprising”, note that it has been held that the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps, such as the additional thermoplastic polymer in the adhesive. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).  See MPEP 2111.03.I.  Therefore using the mix of thermoplastic polymer, resin and a hardener or catalyst would work equally as well in the Itadani et al ‘237, since both Itadani et al ‘237 and Berg ‘898 are in the same field of endeavor of dispensing thermoplastic resins.
Regarding claim 18, Itadani et al ‘237, as modified by Berg ‘898, teaches the method of Claim 17, and Itadani et al ‘237 further teaches applying the resin ('The delivery apertures 3 arranged in the die plate 4" para [0034]; Fig 1-2), except for wherein the applying adhesive to the substrate takes about 1 to 3 seconds. However, it is well known in the art that routine experimentation and design choices could have arrived at applying the adhesive taking about 1 to 3 seconds and accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the adhesive between 1 and 3 seconds to ensure a quick application before curing or hardening the resin that is applied.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.II.A.
Regarding claim 19, Itadani et al ‘237, as modified by Berg ‘898, teaches the method of Claim 17, Itadani et al ‘237 further teaches wherein the multi-nozzle adapter is removable and replaceable (die unit 100 attachable to extruder and thus can be unattached to extruder, Fig 1; 'The foam according to the present invention can be produced by using an extruder and the die unit of FIG. 1 attached to a free end of the extruder" para [0050]; further, the fact that the extruder per se is not illustrated supports the inference of detachability, e.g., for interchangeability of differently configured adapters, maintenance and cleaning, and/or replacement).
Regarding claim 20, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the multi-nozzle adapter comprise a polymer in Itadani et al ‘237, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  See MPEP 2144.07.

Allowable Subject Matter
Claims 4-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed August 19, 2021 have been fully considered but they are not persuasive.   In response to applicant’s arguments that to combine Itadani et al ‘237 with van den Berg ‘898 is impermissible hindsight since van den Berg ‘898 requires that thermoplastic polymer in addition to the uncured epoxy resin and a curing agent or catalyst be in the composition/adhesive and therefore does not teach  a composition that only includes the epoxy resin and curing agent or catalyst, note paragraph 5 above and the rejections of independent claims 1 and 17 regarding the use of the open ended transitional term “comprising”.  Regarding the combination of Itadini with van den Berg ‘898, note that the extruder 1/2/3 of van den Berg ‘898 would be capable of feeding the adhesive to the fluid inlet of the multi-nozzle adapter of Itadani et al ‘237.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/Primary Examiner, Art Unit 3752